Citation Nr: 0840597	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The veteran had active duty service from February 1970 until 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Los Angeles, California regional office (RO) of the 
Department of Veterans Affairs (VA) which granted the 
veteran's PTSD service connection claim and assigned a 10 
percent initial disability rating, effective March 12, 2004.  

The RO increased the veteran's PTSD disability rating to 30 
percent in a March 2006 statement of the case.  His PTSD 
disability rating was increased to 50 percent in December 
2006, effective March 12, 2004.

In September 2008, the veteran testified before the 
undersigned at a hearing held at the RO.  A hearing 
transcript has been associated with the claims file.


FINDING OF FACT

The veteran's PTSD was manifested by mood, family relations 
and social impairments without gross impairments in thought 
processes, communications or reality testing.



CONCLUSION OF LAW

The criteria for a 70 percent schedular rating, but not 
higher, for PTSD have been met for the entire appeal period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 
38 U.S.C. §§ 5104 and 7105 (West 2002 & Supp. 2008).  Goodwin 
v. Peake, 22 Vet. App. 128 (2008); see Hartman v. Nicholson, 
483 F.3d 1311 (Fed.Cir. 2007).  Where a claim has been 
substantiated after the enactment of the VCAA, the veteran 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
service personnel records and VA treatment records have been 
obtained.  The veteran has been afforded a VA examination and 
a sufficient medical opinion has been obtained.

As neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence that has not 
already been received, the Board may proceed with the 
consideration of the veteran's claim.

PTSD

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004). 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).
  
A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  DSM-IV; 
38 C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Factual Background

The record contains the veteran's VA mental health treatment 
records, including his PTSD group therapy treatment notes, 
dated between June 2003 and November 2007.

The veteran reported experiencing flashbacks, sleeplessness, 
depression, anger, lack of trust and irritability in an 
October 2004 VA psychological assessment.  He denied suicidal 
or homicidal ideations and delusions.  He appeared well-
groomed, with his insight, judgment and memory intact.  The 
examiner described him as appearing alert and coherent with 
linear and goal-directed thought processes.  The veteran 
reported working for the same company for over 30 years.  A 
GAF score of 50 was assigned.

A March 2005 letter submitted by the veteran's wife described 
him crying out and fighting in his sleep, behaviors which 
sometimes resulted in bruises on her body.

The veteran's treating VA clinical psychologist reported that 
the veteran regularly participated in her PTSD support group.  
She reported that he experienced intrusive memories, 
nightmares, difficulties sleeping, irritability, anger, poor 
concentration, an exaggerated startle response, social 
isolation, a lack of trust and depression.  He had reported 
experiencing auditory hallucinations for the last four to six 
years.  A GAF score of 40 was assigned.

An April 2006 letter from the veteran's treating VA 
psychiatrist indicated that the veteran suffered from severe 
PTSD and that his current GAF score was 47.  A June 2006 
letter from the same psychiatrist described similar 
symptomology and assigned a GAF score of 45.

A VA PTSD examination conducted in November 2006, the veteran 
reported that the smell of diesel fuel and heavy equipment 
noises, which he was regularly exposed to at work, caused him 
to experience Vietnam flashbacks.  He reported getting into a 
verbal altercation at work and being placed on probation as a 
result.  Auditory hallucinations were reported, although the 
veteran was unable to identify the voices or discern what 
those voices are telling him to do.  Suicidal ideation was 
also reported.  A GAF score of 45 was assigned.

A September 2006 reprimand letter from the veteran's place of 
employment indicated that he had left his place of duty 
without authorization in August 2006.

A September 2007 VA treatment note reflected consistent 
symptomology and an assigned GAF score of 48.  His treating 
psychiatrist noted that the veteran had great difficulty 
performing his job due to problems with interpersonal 
relationships and concentration in a September 2008 letter.  
The veteran's GAF score was 45 at that time.  A comprehensive 
September 2008 report from his clinical neuropsychologist 
reflected consistent symptomology and an assigned GAF score 
of 48.

At his September 2008 Board hearing, the veteran testified 
regarding his self-isolation and his difficulties interacting 
in crowds.  The veteran's wife testified as to the impact of 
the veteran's symptoms on his family and their marriage.

On the VA examination and at the hearing the veteran reported 
that he was working for a rail road and married.

Analysis

The veteran's symptomatology has remained consistent 
throughout the course of his appeal.  He has reported self-
isolation and the avoidance of social settings, anger, 
hypervigilance, flashbacks, intrusive memories, and sleep 
disturbances.  Auditory hallucinations were reported in 
November 2006.  He consistently presented as well-groomed 
with well-organized thought processes and intact memory.  
Suicidal or homicidal ideations were generally negative.  The 
veteran has been able to maintain employment with the same 
company for over 30 years, but has experienced some recent 
difficulties controlling his anger at work.  His GAF scores 
have ranged from 40 to 50, suggesting serious impairment.  
See, DSM IV.

The veteran's symptoms have approximated the criteria for a 
70 percent evaluation, throughout the course of this appeal.  
The veteran's assigned GAF scores suggest serious impairment 
and the clinical and examination evidence documents that 
level of disability.  A higher evaluation requires total 
social and occupational impairment.  The record shows that 
the veteran has remained employed throughout the period since 
the effective date of service connection.  He has remained 
married to his wife of 35 years, and has maintained 
relationships with other family members.  Hence, the evidence 
is against a finding of total social and occupational 
impairment.

Extraschedular Consideration

The Board has also considered entitlement to an 
extraschedular evaluation but application of extraschedular 
provisions are not warranted in this case.  38 C.F.R. 
§ 3.321(b).  The rating criteria, as just discussed 
contemplate social and occupational impairment.  These are 
main symptoms of the veteran's disability and there is no 
showing of any exceptional impacts.  There is no objective 
evidence that the veteran's service connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  There 
have been no reported periods of hospitalization attributable 
to PTSD since the filing of this claim.  Moreover, the 
veteran has successfully maintained employment with the same 
company for over 30 years and there is no indications that 
his PTSD has caused any marked interference with that 
employment beyond that which is contemplated by the ratings 
schedule.   In the absence of exceptional factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to an initial 70 percent rating evaluation for 
PTSD, effective March 12, 2004, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


